  Case 20-21329      Doc 25     Filed 03/07/21 Entered 03/07/21 06:10:23               Desc Main
                                  Document     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                                )         Chapter 7
                                                      )
SHARON LORRAINE THURMAN                               )         Case No. 20-21329
                                                      )
                                     Debtor.          )         Hon. Jack B. Schmetterer

                                   NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Tuesday, March 16, 2021 at 10:00 a.m. I will appear
telephonically before the Honorable Timothy A. Barnes, or any judge sitting in that judge’s place
and present the Trustee’s Motion to Dismiss Per Rule 2002-1, a copy of which is attached.

       This motion will be presented and heard telephonically using AT&T
Teleconference. No personal appearance in the court is necessary or permitted. To appear
and be heard telephonically on the motion, you must call in to the hearing using the
following information – Toll Free Number: 1-877-336-1839; Access Code 3900709.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                             Respectfully submitted,

                                             By: __/s/ Miriam R. Stein _____________
                                                    Miriam R. Stein, not individually but solely
                                                    as the Chapter 7 trustee

                                                      4711 Golf Road, Suite 200
                                                      Skokie, IL 60076
                                                      (847) 745-6592
                                                      mstein@gutnicki.com




                                       {1444/001/00447074.1}1
  Case 20-21329      Doc 25     Filed 03/07/21 Entered 03/07/21 06:10:23          Desc Main
                                  Document     Page 2 of 4




                               CERTIFICATE OF SERVICE

       I, Miriam R. Stein, an attorney, certify that I served the foregoing Notice of Motion and
Motion by sending a copy of these documents to the persons identified below through the
Court’s ECF Filing System or as otherwise indicated below on March 8, 2021.


                                             ___/s/ Miriam R. Stein _________________


Service List


Via ECF


      Patrick S Layng        USTPRegion11.ES.ECF@usdoj.gov

VIA U.S. Mail

Sharon Lorraine Thurman
7209 S. Winchester Avenue
Chicago, IL 60636




                                       {1444/001/00447074.1}2
  Case 20-21329       Doc 25    Filed 03/07/21 Entered 03/07/21 06:10:23                Desc Main
                                  Document     Page 3 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                                 )         Chapter 7
                                                       )
SHARON LORRAINE THURMAN                                )         Case No. 20-21329
                                                       )
                                     Debtor.           )         Hon. Jack B. Schmetterer

                  TRUSTEE’S MOTION TO DISMISS PER RULE 2002-1

         NOW COMES Miriam R. Stein, not individually but solely as the duly appointed and

acting trustee in this case and moves to dismiss the above captioned case on the following

grounds:

         1.    The Debtor filed this case on December 10, 2020 as a case under Chapter 7 of the

Bankruptcy Code.

         2.    The Debtor appeared at the initial meeting of creditors scheduled for January 6,

2021 at 1:30 p.m. Unfortunately, the connection with the Debtor was good and the Trustee was

not able to conduct the meeting of creditors with this Debtor on that date. The Trustee advised

the Debtor to appear at a continued meeting of creditors on February 8, 2021 at 11:00 a.m. The

Debtor failed to appear at that hearing on February 8, 2021. The meeting of creditors has been

continued to March 8, 2021 at 11:00 a.m.

         3.    Additionally, the Debtor appears to own her home free and clear of all liens,

claims and encumbrances. Upon initial questioning on this subject, the Debtor (representing

herself) appeared unaware that her home may be subject to liquidation in a Chapter 7 proceeding.

The issue of the home will be discussed in more detail at the continued meeting of creditors.




                                        {1444/001/00447074.1}1
  Case 20-21329        Doc 25    Filed 03/07/21 Entered 03/07/21 06:10:23            Desc Main
                                   Document     Page 4 of 4



        4.      Failure to attend a Section 341 Meeting of Creditors is a violation of the Debtor’s

duties under the Code, delays or prevents the effective administration of the case and is

prejudicial to creditors.

        5.      Failure to attend the Section 341 Creditor Meeting is cause for dismissal pursuant

to 11 U.S.C. Section 707(a).

        WHEREFORE, the Trustee respectfully requests that the Court enter an Order:

        A. Dismissing this case; and

        B. Granting the Trustee such other relief as this Court deems appropriate (including the

extension of time to object to debtor’s discharge).

                                               Respectfully submitted,

                                               By: __/s/ Miriam R. Stein _____________
                                                      Miriam R. Stein, not individually but solely
                                                      as the Chapter 7 trustee

                                                        4711 Golf Road, Suite 200
                                                        Skokie, IL 60076
                                                        (847) 745-6592
                                                        mstein@gutnicki.com




                                         {1444/001/00447074.1}2
